Citation Nr: 1131276	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for septorhinoplasty.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which, in part denied a compensable rating for septorhinoplasty, denied service connection for a back disability and confirmed and continued the denial of the claim for service connection for mental anxiety on the basis that no new and material evidence had been received to reopen the claim.

However, the Board notes that in March 2002, the Veteran filed a timely notice of disagreement with a July 2001 rating decision which denied entitlement to service connection for mental anxiety.  Despite the timely notice of disagreement, a statement of the case was not issued regarding this issue.  As the Veteran submitted a timely appeal of the July 2001 rating decision, this obviates the need for the Veteran to submit new and material evidence to reopen his claim for service connection for a psychiatric disability.  

The Veteran and his wife testified at a Board hearing at the RO before the undersigned in October 2010; a transcript of this hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims. 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for a compensable rating for septorhinoplasty, the Veteran testified at his October 2010 hearing that his septorhinoplasty disability had increased in severity.

The record reflects that the Veteran was last afforded a VA examination to determine the degree of severity of his septorhinoplasty disability in June 2006. 

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected septorhinoplasty, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claimed back disability, the Board notes that the service treatment records are negative for complaints or treatments relating to a low back injury or disability.  However, in a December 2010 letter, a Navy Hospital physical therapist opined that it was likely that the Veteran's underlying back problems were related to his previous duties in the Navy as a firefighter.

Regarding the Veteran's claim for service connection for a psychiatric disability, service treatment records demonstrate that the Veteran presented with complaints of anxiety and relationship difficulties on multiple occasions.  While a September 1999 mental health evaluation noted that the Veteran did not have a psychiatric disorder, the Veteran has subsequently been diagnosed with depression, obsessive compulsive disorder and dysthmic disorder.

The Board notes that the Veteran has yet to undergo a VA examination for a back disability or a psychiatric disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that specific VA examinations and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for a psychiatric disability and a back disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010), 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran must be afforded a VA examination to ascertain the current severity of his septorhinoplasty disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All studies, testing, and evaluation deemed necessary by the examiner must be conducted.  The examiner must review the results of any testing prior to completion of the examination report.  If the Veteran is unable to perform any part of this test, the examiner must document this fact and the reasons why.  Then, after reviewing the claims file and examining the Veteran, the examiner must comment on the severity of the Veteran's septorhinoplasty disability.  Specifically, the examiner must comment on whether there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side due to the Veteran's status post residuals of septorhinoplasty.  A complete rationale for all opinions must be provided.  Any report prepared must be typed.

3.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed back disability.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   The examiner should address the following inquiries:

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a back disability which had its onset during service or is otherwise related to service.  Reasons and bases should be provided for all conclusions.

4.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed psychiatric disability.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   The examiner should address the following inquiries:

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a psychiatric disability which had its onset during service or is otherwise related to service.  Reasons and bases should be provided for all conclusions.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


